Exhibit 10(k)(v)


EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 30th day of December, 2008
by and between ARROW ELECTRONICS, INC., a New York corporation with its
principal office at 50 Marcus Drive, Melville, New York 11747 (the “Company”),
and Andrew S. Bryant, residing 2441 E. Desert Flower Lane Phoenix, AZ 85048 (the
“Executive”).
 
WHEREAS, the Executive has been employed by the Company as the Vice President of
the Company and President, Arrow Enterprise Computing Solutions, with the
responsibilities and duties of an officer of the Company, under an Employment
Agreement dated as of April 21, 2008 (the “Old Agreement”);
 
WHEREAS, the Old Agreement contains provisions that do not comply with section
409A of the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder (“409A”) and other provisions that are obsolete; and
 
WHEREAS, the Company and Executive wish to novate the Old Agreement and to
replace it with this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
 
1.
Employment and Duties.

 
(a)           Employment.  The Company hereby employs the Executive for the
Employment Period defined in Paragraph 3, to perform such duties for the Company
and its subsidiaries and affiliates and to hold such offices as may be specified
from time to time by the Company’s Board of Directors, subject to the following
provisions of this Agreement. The Executive hereby accepts such employment.
 
(b)           Duties and Responsibilities.  It is contemplated that the
Executive will be Vice President of the Company and President, Arrow Enterprise
Computing Solutions, but the Board of Directors shall have the right to adjust
the duties, responsibilities, and title of the Executive as the Board of
Directors may from time to time deem to be in the interests of the Company.
 
(c)           Time Devoted to Duties.  The Executive shall devote all of his
normal business time and efforts to the business of the Company, its
subsidiaries and its affiliates, the amount of such time to be sufficient, in
the reasonable judgment of the Board of Directors, to permit him diligently and
faithfully to serve and endeavor to further their interests to the best of his
ability.
 
2.
Compensation.

 
(a)           Monetary Remuneration and Benefits.  During the Employment Period,
the Company shall pay to the Executive for all services rendered by him in any
capacity:

 
 

--------------------------------------------------------------------------------

 

(i)           a minimum base salary of $400,000 per year (payable in accordance
with the Company’s then prevailing practices, but in no event less frequently
than in equal monthly installments), subject to increase if the Board of
Directors of the Company in its sole discretion so determines; provided that,
should the Company institute a Company-wide pay cut/furlough program, such
salary may be decreased by up to 15%, but only for as long as said Company-wide
program is in effect;
 
(ii)          such additional compensation by way of salary or bonus or fringe
benefits as the Board of Directors of the Company in its sole discretion shall
authorize or agree to pay, payable on such terms and conditions as it shall
determine; and
 
(iii)         such employee benefits that are made available by the Company to
its other executives generally.
 
(b)          Annual Incentive Payment.  The Executive shall participate in the
Company’s Management Incentive Plan (or such alternative, successor, or
replacement plan or program in which the Company’s principal operating
executives, other than the Chief Executive Officer, generally participate) and
shall have a targeted incentive thereunder of not less than $300,000 per year;
provided, however, that the Executive’s actual incentive payment for any year
shall be measured by the Company’s performance against goals established for
that year and that such performance may produce an incentive payment ranging
from none to 200% of the targeted amount. The Executive’s incentive payment for
any year will be appropriately pro-rated to reflect a partial year of
employment.
 
(c)           Supplemental Executive Retirement Plan.  The Executive shall
participate in the Company’s Unfunded Pension Plan for Selected Executives (the
“SERP”).  The timing of payment under the SERP shall be in accordance with its
terms.
 
(d)           Automobile.  While the Executive is actively working for the
Company, the Company will pay the Executive a monthly automobile allowance of
$850.  Such allowance shall cease when the Executive’s employment with the
Company terminates for any reason.
 
(e)           Expenses.  During the Employment Period, the Company agrees to
reimburse the Executive, upon the submission of appropriate vouchers, for
out-of-pocket expenses (including, without limitation, expenses for travel,
lodging and entertainment) incurred by the Executive in the course of his duties
hereunder in accordance with its expense reimbursement policy.  Any
reimbursement that is taxable to Executive shall be paid no later than the end
of the year following the year in which it is incurred.
 
(f)           Office and Staff.  The Company will provide the Executive with an
office, secretary and such other facilities as may be reasonably required for
the proper discharge of his duties hereunder.
 
(g)           Indemnification.  The Company agrees to indemnify, defend and hold
harmless the Executive for any and all liabilities to which he may be subject as
a result of his employment hereunder (and as a result of his service as an
officer or director of the Company, or as an officer or director of any of its
subsidiaries or affiliates), as well as the costs of any legal action brought or
threatened against him as a result of such employment, to the fullest extent
permitted by law.

 
2

--------------------------------------------------------------------------------

 

(h)           Participation in Plans. Notwithstanding any other provision of
this Agreement, the Executive shall have the right to participate in any and all
of the plans or programs made available by the Company (or it subsidiaries,
divisions or affiliates) to, or for the benefit of, executives (including the
annual stock option and restricted stock grant programs) or employees in
general, on a basis consistent with other senior executives.
 
(i)           Equity Awards.  At the first meeting of Arrow’s Board of Directors
following the commencement of the Executive’s employment, the Company’s
Compensation Committee will award the Executive $300,000 value of restricted
stock of the Company and $300,000 value of non-qualified stock options, each
pursuant to the terms of the Company’s 2004 Omnibus Incentive Plan, which shares
and options will both vest separately at the rate of 25% on each anniversary of
the date of the award (until fully vested in the year 2012) while the Executive
is employed by the Company.
 
3.
The Employment Period.

 
The “Employment Period,” as used in the Agreement, shall mean the period
beginning as of the date hereof and terminating on the last day of the calendar
month in which the first of the following occurs:
 
(a)           the death of the Executive;
 
(b)           the disability of the Executive as determined in accordance with
Paragraph 4 hereof and subject to the provisions thereof;
 
(c)           the termination of the Executive’s employment by the Company for
cause in accordance with Paragraph 5 hereof; or
 
(d)           December 31, 2010; provided, however, that, unless sooner
terminated as otherwise provided herein, the Employment Period shall
automatically be extended for one or more twelve (12) month periods beyond the
then scheduled expiration date thereof unless between the 18th and 12th month
preceding such scheduled expiration date either the Company or the Executive
gives the other written notice of its or his election not to have the Employment
Period so extended.

 
3

--------------------------------------------------------------------------------

 

4.
Disability.

 
For purposes of this Agreement, the Executive will be deemed “disabled” if he is
absent from work because he is incapacitated due to an accident or physical or
mental impairment, and one of the following conditions is also satisfied: (i)
Executive is expected to return to his duties with the Company within 6 months
after the beginning of his absence or (ii) Executive is unable to perform his
duties or those of a substantially similar position of employment due to a
medically-determinable physical or mental impairment which can be expected to
result in death or last for a continuous period of not less than 6 months.  If
the Executive is absent on account of being disabled (as defined in the
preceding sentence), during such absence the Company shall continue to pay to
the Executive his base salary, any additional compensation authorized by the
Company’s Board of Directors, and other remuneration and benefits provided in
accordance with Paragraph 2 hereof, all without delay, diminution or proration
of any kind whatsoever (except that his remuneration hereunder shall be reduced
by the amount of any payments he may otherwise receive as a result of his
disability pursuant to a disability program provided by or through the Company),
and his medical benefits and life insurance shall remain in full force.  Unless
terminated earlier in accordance with Paragraph 3(a), (c) or (d), the Employment
Period shall end on the 180th consecutive day of his disability absence, and
Executive’s compensation under Paragraph 2 shall immediately cease, except the
medical benefits covering the Executive and his family shall remain in place
(subject to the eligibility requirements and other conditions contained in the
underlying plan, as described in the Company’s employee benefits manual, and
subject to the requirement that the Executive continue to pay the “employee
portion” of the cost thereof), and the Executive’s life insurance policy under
the Management Insurance Program shall be transferred to him, as provided in the
related agreement, subject to the obligation of the Executive to pay the
premiums therefor.  No benefits shall be payable to Executive under Paragraph 6
on account of an early termination of the Employment Period pursuant to this
Paragraph 4.
 
In the event that the Executive is determined to be capable of performing his
duties before being absent for 180 consecutive days (and before expiration of
the Employment Period), the Executive shall be entitled to resume employment
with the Company under the terms of this Agreement for the then remaining
balance of the Employment Period.
 
5.
Termination for Cause or Good Reason.

 
(a)           Cause.  In the event of any malfeasance, willful misconduct,
active fraud or gross negligence by the Executive in connection with his
employment hereunder, the Company shall have the right to terminate the
Employment Period by giving the Executive notice in writing of the reason for
such proposed termination. If the Executive shall not have corrected such
conduct to the satisfaction of the Company within thirty days after such notice,
the Employment Period shall terminate and the Company shall have no further
obligation to the Executive hereunder but the restriction on the Executive’s
activities contained in Paragraph 8 and the obligations of the Executive
contained in Paragraphs 9(b) and 9(c) shall continue in effect as provided
therein.
 
(b)           Good Reason.  If, during the Employment Period, without the
consent of the Executive, the Board of Directors materially diminishes the
Executive’s authority, duties and responsibilities as the Vice President of the
Company and President, Arrow Enterprise Computing Solutions, the Executive shall
have the right to terminate his employment with the Company and be treated under
Paragraph 6 the same as if he had been discharged without cause. If the
Executive decides to exercise such right to terminate his employment with the
Company, he shall give written notice to the Company within forty-five days
after such action by the Board of Directors stating his objection and the action
he thinks necessary to correct it, and he shall permit the Company to have a
forty-five day period in which to correct its action. If the Company makes a
correction satisfactory to the Executive, the Executive shall be obligated to
continue in his employment with the Company. If the Company does not make such a
correction, the Executive’s rights and obligations under Paragraph 6 shall
accrue at the expiration of such forty-five day period (which shall be his last
day of active work for purposes of Paragraph 6).

 
4

--------------------------------------------------------------------------------

 

6.
Payments Upon Termination by the Company Without Cause or by Executive for Good
Reason.

 
In the event that the Company-discharges the Executive without cause or the
Executive terminates his employment for good reason (in either case as defined
in Paragraph 5 above) prior to the expiration of the Employment Period, the
Executive’s post-discharge compensation and benefits will be as follows, subject
to the Executive’s execution of a release as set forth in Paragraph 7 below:
 
(a)           The Executive will be placed on inactive or “RA” status beginning
on the day following his last day of active work and ending on the earliest of
(i) the date the Employment Period was scheduled to expire, (ii) the day the
Executive begins employment for a person or entity other than the Company
(including self-employment), or (iii) the day the Executive fails to observe any
provision of this Agreement, including his obligations under Paragraphs 8 and 9
(referred to herein as the “RA Period”), during which time he will be paid the
salary provided in subparagraph 2(a) on the same schedule as if he still were an
active employee (less the customary deductions), subject to any required delay
described in subparagraph (c) below;
 
(b)           The Executive will be paid two-thirds (2/3) of the incentive bonus
to which he would have been entitled under Paragraph 2(b) had his employment not
terminated during the Employment Period, based on the Company’s performance
goals and actual performance for the relevant performance period (or, on a pro
rata basis, portion of such performance period) with no change in the target
incentive amount from one performance period to the next during the RA Period,
but only if the Executive is still on RA status at the end of the relevant
performance period (or, if earlier, the end of the RA Period if the Executive is
still on RA status on the date the Employment Period was scheduled to expire).
Payment to Executive shall be made at the regular time for payment of such
bonuses under the Company’s Management Incentive Plan, but not later than the
March 15 following the end of the relevant performance period;
 
(c)           Notwithstanding the provisions of subparagraphs (a) and (b) above,
if the Executive is a “specified employee” under section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), no payment of deferred compensation
within the meaning Code section 409A that is not exempted from application of
Section 409A as an exempt short term deferral or exempt separation pay in
accordance with applicable Treasury regulations will be paid to the Executive on
account of his termination of employment for 6 months following the day he
ceases active work, and any such payments due during such 6-month period will be
held and paid on the first business day following completion of such 6-month
period, along with interest calculated at simple interest in effect at the
beginning of the RA Period;

 
5

--------------------------------------------------------------------------------

 

(d)           Any unvested stock options, restricted stock or performance shares
held by the Executive on his last day of active work that would have vested by
the scheduled expiration of the Employment Period had the Executive’s employment
not terminated will vest on his last day of active work, subject to the payment
by the Executive of all applicable taxes. Any vested Arrow performance shares
will be paid out in accordance with their terms. Any vested stock option will
remain exercisable after the Executive ceases active work in accordance with the
terms of the applicable award relating to post-termination exercise. Any stock
options, performance shares or restricted stock not already vested on the
Executive’s last day of active work or vested on such last day in accordance
with this subparagraph (d) will be forfeited on the Executive’s last day of
active work. No stock options, restricted stock or performance shares will be
awarded to the Executive after his last day of active work.
 
(e)           The Executive’s active participation in the Company’s 401(k) Plan,
ESOP and SERP will end on his last day of active work, and he will earn no
vesting service and no additional benefits under those plans after that date.
For purposes of receiving a distribution of his vested account balance under the
401(k) plan or ESOP, the Executive will be considered to have severed from
service with the Company on his last day of active work.
 
(f)           The Executive will remain covered by the Company medical plan
during the RA Period under the same terms and conditions as an active employee.
At the end of the RA Period the Executive will be entitled to continuation
coverage for himself and his eligible dependents under the plan’s COBRA
provisions at his own expense. The Executive’s participation in all other
welfare benefit and fringe benefit plans of the Company will end on the day he
ceases active work, subject to any conversion rights generally available to
former employees under the terms of such plans_
 
The Executive shall have an affirmative duty to diligently seek other
employment; provided, however, that the Executive shall not be obligated to
accept a new position which is not reasonably comparable to his employment with
the Company. Executive will immediately notify the Company, in writing, upon
securing other employment.
 
7.
Release.

 
In consideration for the payments and benefits set forth in Paragraph 6,
Executive agrees to execute and return to the Company a release in the following
form:
 
“Andy S. Bryant (the “Executive”) and Arrow Electronics, Inc. and its affiliates
(“Arrow”) each hereby releases the other and its agents, directors and employees
from and against any and all claims (statutory, contractual or otherwise)
arising out of the Executive’s employment or the termination thereof or any
discrimination in connection therewith and for any further additional payments
of any kind or nature whatsoever except as expressly set forth in the employment
agreement between the Executive and Arrow dated December 30, 2008. Without
limiting the foregoing, the Executive hereby releases Arrow from any claim under
the Age Discrimination in Employment Act and any other similar law. Nothing
contained herein will be construed as impacting the Executive’s right to claim
unemployment benefits on account of his termination of employment with Arrow, if
any, or preventing the Executive or Arrow from providing information to or
making a claim with any governmental agency to the extent permitted or required
by law. This release will, however, constitute an absolute bar to the recovery
of any damages or additional compensation, consideration or relief of any kind
or nature whatsoever arising out of or in connection with such claim.”

 
6

--------------------------------------------------------------------------------

 

The executed release required by this Paragraph 7 as a condition for payment
under Paragraph 6 shall be given to the Company no later than 35 days following
the Executive’s last day of active work. The Company will provide to the
Executive an executed release in the same form promptly upon receipt of the
release signed by the Executive.  The Company, in its sole discretion, may delay
payment of any amount otherwise due hereunder pending receipt of such release
and expiration of any applicable revocation period.  If the Executive fails to
provide the executed release by the expiration of such 35-day period, the
Executive will forfeit any payments or benefits still due under Paragraph 6,
including but not limited to any unexercised stock options the vesting of which
was accelerated pursuant to the terms of Paragraph 6.
 
8.
Non-Disclosure; Non-Competition; Trade Secrets.

 
For a period of two years following Executive’s last day of active work the
Executive will not, directly or indirectly:
 
(a)          Disclosure of Information.  Use, attempt to use, disclose or
otherwise make known to any person or entity (other than to the Board of
Directors of the Company or otherwise in the course of the business of the
Company, its subsidiaries or affiliates and except as may be required by
applicable law):
 
(i)           any knowledge or information, including, without limitation, lists
of customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which he may acquire in the course of his employment, in any manner which may be
detrimental to or cause injury or loss to the Company, its subsidiaries or
affiliates; or
 
(ii)          any knowledge or information of a confidential nature (including
all unpublished matters) relating to, without limitation, the business,
properties, accounting, books and records, trade secrets or memoranda of the
Company, its subsidiaries or affiliates, which he now knows or may come to know
in any manner which may be detrimental to or cause injury or loss to the
Company, its subsidiaries or affiliates.
 
(b)          Non-Competition.  Engage or become interested in the United States,
Canada, Mexico or Europe (whether as an owner, shareholder, partner, lender or
other investor, director, officer, employee, consultant or otherwise) in the
business of distributing electronic parts, components, supplies or systems, or
any other business that is competitive with the principal business or businesses
then (or, in the case of the post-termination covenant, as of the date of
termination) conducted by the Company, its subsidiaries or affiliates (provided,
however, that nothing contained herein shall prevent the Executive from
acquiring or owning less than 1% of the issued and outstanding capital stock or
debentures of a corporation whose securities are listed on the New York Stock
Exchange, American Stock Exchange, or the National Association of Securities
Dealers Automated Quotation System, if such investment is otherwise permitted by
the Company’s Human Resource and Conflict of Interest policies).
 
(c)          Solicitation.  Solicit or participate in the solicitation of any
business of any type conducted by the Company, its subsidiaries or affiliates,
during said term or thereafter, from any person, firm or other entity which is
or was at any during the preceding 12 months (or, in the case of the
post-termination covenant, during the 12 months preceding the date of
termination) a supplier or customer, or prospective supplier or customer that
Executive acquired knowledge of during the course of his employment, of the
Company, its subsidiaries or affiliates; or

 
7

--------------------------------------------------------------------------------

 

(d)           Employment.  Employ or retain, or arrange to have any other
person, firm or other entity employ or retain, or otherwise participate in the
employment or retention of, any person who was an employee or consultant of the
Company, its subsidiaries or affiliates, at any time during the period of twelve
consecutive months immediately preceding such employment or retention.
 
The Executive will promptly furnish in writing to the Company, its subsidiaries
or affiliates, any information reasonably requested by the Company (including
any third party confirmations) with respect to any activity or interest the
Executive may have in any business.
 
Except as expressly herein provided, nothing contained herein is intended to
prevent the Executive, at any time after the termination of the Employment
Period, from either (I) being gainfully employed or (ii) exercising his skills
and abilities outside of such geographic areas, provided in either case the
provisions of this Agreement are complied with.
 
9.
Preservation of Business.

 
(a)           General.  During the Employment Period, the Executive will use his
best efforts to advance the business and organization of the Company, its
subsidiaries and affiliates, to keep available to the Company, its subsidiaries
and affiliates, the services of present and future employees and to advance the
business relations with its suppliers, distributors, customers and others.
 
(b)           Patents and Copyrights, etc. The Executive agrees, without
additional compensation, to make available to the Company all knowledge
possessed by him relating to any methods, developments, inventions, processes,
discoveries and/or improvements (whether patented, patentable or unpatentable)
which concern in any way the business of the Company, its subsidiaries or
affiliates, whether acquired by the Executive before or during his employment
hereunder, provided that the Executive shall not disclose to the Company any
such knowledge acquired by the Executive prior to his employment by the Company
and which is owned by a third party.
 
Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which the Executive
may conceive of or make, related directly or indirectly to the business or
affairs of the Company, its subsidiaries or affiliates, or any part thereof,
during the Employment Period, shall be and remain the property of the Company.
The Executive agrees promptly to communicate and disclose all such methods,
developments, inventions, processes, discoveries and/or improvements to the
Company and to execute and deliver to it any instruments deemed necessary by the
Company to effect the disclosure  and assignment thereof to it. The Executive
also agrees, on request and at the expense of the Company, to execute patent
applications and any other instruments deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of Letters Patent in
the United States or any other country and for the assignment to the Company of
any patents which may be issued. The Company shall indemnify and hold the
Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of having made such patent applications or
being granted such patents.

 
8

--------------------------------------------------------------------------------

 

Any writings or other materials written or produced by the Executive or under
his supervision (whether alone or with others and whether or not during regular
business hours), during the Employment Period which are related, directly or
indirectly, to the business or affairs of the Company, its subsidiaries or
affiliates, or are capable of being used therein, and the copyright thereof,
common law or statutory, including all renewals and extensions, shall be and
remain the property of the Company. The Executive agrees promptly to communicate
and disclose all such writings or materials to the Company and to execute and
deliver to it any instruments deemed necessary by the Company to affect the
disclosure and assignment thereof to it. The Executive further agrees, on
request and at the expense of the Company, to take any and ail action deemed
necessary by the Company to obtain copyrights or other protections for such
writings or other materials or to protect the Company’s right, title and
interest therein. The Company shall indemnify, defend and hold the Executive
harmless from any and all costs, expenses, liabilities or damages sustained by
the Executive by reason of the Executive’s compliance with the Company’s
request.
 
(c)           Return of Documents.  Upon the termination of the Employment
Period, including any termination of employment described in Paragraph 6, the
Executive will promptly return to the Company all copies of information
protected by Paragraph 9(a) hereof or pertaining to matters covered by
subparagraph (b) of this Paragraph 9 which are in his possession, custody or
control, whether prepared by him or others.
 
10.
Separability.

 
The Executive agrees that the provisions of Paragraphs 8 and 9 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Company notwithstanding
any rights or remedies the Executive may have under any other provisions hereof.
The Company agrees that the provisions of Paragraph 6 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Executive
notwithstanding any rights or remedies the Company may have under any other
provisions hereof.
 
11.
Specific Performance.

 
The Executive acknowledges that (i) the services to be rendered under the
provisions of this Agreement and the obligations of the Executive assumed herein
are of a special, unique and extraordinary character; (ii) it would be difficult
or impossible to replace such services and obligations; (iii) the Company, its
subsidiaries and affiliates will be irreparably damaged if the provisions hereof
are not specifically enforced; and (iv) the award of monetary damages will not
adequately protect the Company, its subsidiaries and affiliates in the event of
a breach hereof by the Executive. The Company acknowledges that (i) the
Executive will be irreparably damaged if the provisions of Paragraphs 1(b) and 6
hereof are not specifically enforced and (ii) the award of monetary damages will
not adequately protect the Executive in the event of a breach thereof by the
Company. By virtue thereof, the Executive agrees and consents that if he
violates any of the provisions of this Agreement, and the Company agrees and
consents that if it violates any of the provisions of Paragraphs 6 hereof, the
other party, in addition to any other rights and remedies available under this
Agreement or otherwise, shall (without any bond or other security being required
and without the necessity of proving monetary damages) be entitled to a
temporary and/or permanent injunction to be issued by a court of competent
jurisdiction restraining the breaching party from committing or continuing any
violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy which any of them may have.

 
9

--------------------------------------------------------------------------------

 

12.
Miscellaneous.

 
(a)           Entire Agreement; Amendment.  This Agreement constitutes the whole
employment agreement between the parties and may not be modified, amended or
terminated except by a written instrument executed by the parties hereto. It is
specifically agreed and understood, however, that the provisions of that certain
letter agreement dated as of December 30, 2008 granting to the Executive
extended separation benefits in the event of a change in control of the Company
shall survive and shall not be affected hereby: All other agreements between the
parties pertaining to the employment or remuneration of the Executive not
specifically contemplated hereby or incorporated or merged herein are terminated
and shall be of no further force or effect.
 
(b)           Assignment.  Except as stated below, this Agreement is not
assignable by the Company without the written consent of the Executive, or by
the Executive without the written consent of the Company, and any purported
assignment by either party of such party’s rights and/or obligations under this
Agreement shall be null and void; provided, however, that, notwithstanding the
foregoing, the Company may merge or consolidate with or into another
corporation, or sell all or substantially all of its assets to another
corporation or business entity or otherwise reorganize itself, provided the
surviving corporation or entity, if not the Company, shall assume this Agreement
and become obligated to perform all of the terms and conditions hereof, in which
event the Executive’s obligations shall continue in favor of such other
corporation or entity.
 
(c)           Waivers, etc.  No waiver of any breach or default hereunder shall
be considered valid unless in writing, and no such waiver shall be deemed a
waiver of any subsequent breach or default of the same or similar nature. The
failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not operate or be construed as a waiver of the
right to insist upon strict adherence to that term or any other term of this
Agreement on that or any other occasion.
 
(d)           Provisions Overly Broad.  In the event that any term or provision
of this Agreement shall be deemed by a court of competent jurisdiction to be
overly broad in scope, duration or area of applicability, the court considering
the same shall have the power and hereby is authorized and directed to modify
such term of provision to limit such scope, duration or area, or all of them, so
that such term or provision is no longer overly broad and to enforce the same as
so limited. Subject to the foregoing sentence, in the event any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.

 
10

--------------------------------------------------------------------------------

 

(e)          Notices.  Any notice permitted or required hereunder shall be in
writing and shall be deemed to have been given on the date of delivery or, if
mailed by registered or certified mail, postage prepaid, on the date of mailing:
 
(i)            if to the Executive to:
Andrew S. Bryant
2441 E. Desert Flower Lane
Phoenix, AZ 85048
 
(ii)           if to the Company to:
Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York 11747
Attention:  Peter S. Brown
Senior Vice President and
General Counsel
 
Either party may, by notice to the other, change his or its address for notice
hereunder.
 
(f)           New York Law. This Agreement shall be construed and governed in
all respects by the internal laws of the State of New York, without giving
effect to principles of conflicts of law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
ARROW ELECTRONICS, INC.
   
By:
 /s/ Peter S. Brown
 
Peter S. Brown
 
Senior Vice President & General Counsel
   
THE EXECUTIVE
 
  /s/ Andrew S. Bryant
   Andrew S. Bryant

 
 
11

--------------------------------------------------------------------------------

 